                                           Case 4:18-cv-03748-HSG Document 333 Filed 03/23/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TATYANA EVGENIEVNA                               Case No. 18-cv-03748-HSG
                                           DREVALEVA,
                                   8                                                        ORDER REGARDING
                                                        Plaintiff,                          ADMINISTRATIVE MOTION FOR
                                   9                                                        REASSIGNMENT
                                                 v.
                                  10                                                        Re: Dkt. No. 320
                                           U.S. DEPARTMENT OF VETERANS
                                  11       AFFAIRS, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          On March 16, 2021, Plaintiff Tatyana Drevaleva filed an administrative motion requesting

                                  15   that the Court reassign this case, as well as seven related cases,1 to one of three named magistrate

                                  16   judges. Dkt. No. 320. However, Plaintiff previously declined to consent to magistrate judge

                                  17   jurisdiction in this case and others. Dkt. No. 4; see also Case No. 4:19-cv-02665-HSG, Dkt. No.

                                  18   10; Case No. 4:20-cv-00820-HSG, Dkt. No. 4. The cases may only be reassigned to a magistrate

                                  19   judge if both parties consent. Civil Local Rule 73-1(b). If Plaintiff now consents to magistrate

                                  20   judge jurisdiction, she must file a consent form in each case in which she seeks reassignment,

                                  21   expressly confirming that she consents to the reassignment of that case to any of the three named

                                  22   magistrate judges.
                                       \\\
                                  23   \\\
                                  24   \\\

                                  25
                                       1
                                  26    The related cases include Case Nos. 4:21-cv-00684-HSG, 4:19-cv-01454-HSG, 4:19-cv-02665-
                                       HSG, 4:19-cv-06127-HSG, 4:19-cv-05927-HSG, 4:20-cv-00820-HSG, and 4:21-cv-00500-HSG.
                                  27   The Court notes that several of these cases are closed, with previous dismissal orders having been
                                       affirmed by the Ninth Circuit. Because all of the cases have been assigned to the undersigned, if
                                  28   both parties consent to magistrate judge reassignment, the reassigned magistrate judge can
                                       consider what if anything to do with the closed cases.
                                         Case 4:18-cv-03748-HSG Document 333 Filed 03/23/21 Page 2 of 2




                                   1          If Plaintiff consents, the government is directed to file a consent or declination in each case

                                   2   in which it has been served within three court days of the filing of Plaintiff’s consent.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 3/23/2021

                                   5                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                   6                                                    United States District Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
